Opinion
Musgrave, Judge:
The Department of Labor has filed with the Court its revised final determination in this action, pursuant to the Court’s Memorandum Opinion and Order of February 14,1990. The revised de*286termination specifies that the retroactive provisions of the 1988 Trade Act [section 1421(a)(1)(B) of the Omnibus Trade and Competitiveness Act of 1988] apply to the application for worker adjustment assistance of Mr. Charles Pierson and other former employees of Southern Triangle Oil Company who, like Mr. Pierson, meet the requirements of the retroactive provisions as elucidated in the Court’s opinion.
The Department correctly recognizes that its revised determination “will not take effect until the Court has entered its final dispositive judgment in this case.” The Court here does so.
In accordance with the foregoing, with the Department’s revised determination, and with the Court’s aforementioned opinion and order in this action of February 14, 1990, judgment is hereby entered for the plaintiffs.